Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendments
Amendments filed on 04/15/2021 have been fully considered and are not found to overcome the rejections.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, et al., US 2018/0011586 A1, hereinafter “Zhang”, in view of McCoy et al., US 2016/0026252 A1, hereinafter “McCoy”.
	Regarding claim 1, Zhang teaches a method of controlling display of at least one image (fig. 2, elements 21 and/or 22) from one or more client devices (fig. 5, elements 200 and 300) on at least one remote display panel (figs. 2 and 5, element 100), the method comprising: receiving, at a touch intermediator machine (TIM) placed between the at least one remote display and the one or more client devices (fig. 5, elements 120 and 130 constitute such a touch intermediator machine; see ¶ 50-53 wherein the touch interactions are received and interpreted by elements 120 and 130), information regarding a location at which at least one image from one or more client devices is displayed on at least one remote display panel (figs. 2-4, ¶ 59); receiving, at the TIM (¶ 50-53), information regarding a human interaction performed by a user (¶ 57); comparing, by the TIM (¶ 50-53, note that the touch information is interpreted/compared by the controller 130), the information to stored information regarding a plurality of predetermined known interactions to determine whether the performed human interaction corresponds to one of the plurality of predetermined known interactions (¶ 57, touching an icon is such a known predetermined interaction, also see ¶ 61-63); when it is determined that the performed human (¶ 50-53, controller 130 controls the data driver 110), the at least one display panel to display the at least one image on the at least one display panel according to predetermined instructions associated with the  one predetermined known interaction of the plurality of predetermined known interactions corresponding to the performed human interaction (¶ 57, by touching the icon the image shows the opening of an application corresponding to the icon); and when it is determined that the performed human interaction does (¶ 57, touching the image 21 is detected); identifying, by the TIM, a client device from the one or more client devices based on the determined one or more areas (¶ 52 where “the communication module 120 may send touch events generated by the multi-touch panel and interpreted by the controller 130 to the remote devices 200, 300 to control the remote devices 200, 300 and may receive and display display information from the remote devices 200, 300 on the display panel.” Also see ¶ 55 and 57 where image 21 is received from client device 200); and sending, from the TIM (¶ 50-53), the information regarding the performed human interaction to the identified client device that causes the identified client device injecting the information into an operating system of the identified client device to generate a new display image for display on the at least one remote display panel (¶ 50-53 wherein elements 120 and 130 send the touch information to the client devices 200 and or 300. As further taught in ¶ 57, and fig. 2, the user interacts with client devices 200 and or 300 “as if the user touched the touch panel of the remote device 200 directly (e.g. a software driver may interpret the received touch event as if the user had contacted the local touch screen of the remote device 200), and the remote device 200 may respond accordingly”. Note that the “software driver” is the operating system being injected by the information which causes the identified client device (based on which sub-display regions are touched as shown in fig. 2-4) to update its display information which are, in turn, sent to the remote display 100. For example, as provided in ¶ 57 the user may touch an application icon on a sub-display, the controller identifies such a touch interaction and identifies the client device corresponding to the sub-display. The touch information is sent to the client device which causes the application related to the icon to be opened. “Then, updated image information from the remote device 200 (e.g., image information including the now-open application) may be sent by the remote device 200 to communication module 120, and the controller 130 and/or the data driver 110 interprets the received updated image information and updates the first sub-display surface 21 on the multi-touch display surface 100 to display the application open on (e.g., running on) the remote device 200.”).
	Zhang does not teach that determining one or more images displayed on the at least one display panel associated with the performed human interaction; determining one or more client devices from which the determined one or more images was received; and sending the information regarding the performed human interaction to the not correspond to a predetermined known interaction.
	McCoy, however, similarly teaches controlling the interactions of a user received remotely. Furthermore, McCoy teaches in ¶ 52-53 and 88-89 that an unknown interaction or gesture may be sent to a remote client wherein the interaction may be either identified based on which the remote client will transmit information to the display device regarding the identified gesture, or the gesture will be identified as unknown and an error message will be provided to the user on the display panel.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Zhang and McCoy. Zhang teaches a remote display device which enables one or more users to remotely interact with one or more remote devices and McCoy further teaches the details regarding identifying unknown interactions or gestures. As such, one would have been motivated to make such a combination in order to properly identify such unknown gestures and further process such unknown interactions at the remote devices in order to determine their validity as inputs and inform the user and the remote device of such unknown interactions, thereby providing the users with more accurate means of interacting with such remote devices.

	Regarding claim 2, Zhang teaches that the least one remote display panel comprises at least one touchscreen display panel (¶ 50) and the human interaction comprises a touch gesture performed by the user on the at least one touchscreen display panel (¶ 77).

	Regarding claim 3, Zhang teaches that the one or more areas are determined by determining a location on the at least one touchscreen display panel at which the touch gesture is performed (¶ 57), and the determined one or more images are displayed at or near the determined location (¶ 57).

	Regarding claim 4, Zhang teaches that the information includes at least a number of touches performed simultaneously forming the touch gesture (¶ 77), and a location on the at least one touchscreen display panel of a beginning and end of each touch forming the touch gesture (each touch gesture inherently includes a beginning and an end point, the locations of which are determined since the system detects such touch gestures per ¶ 77).

	Regarding claim 5, Zhang teaches determining from the information a type of touch gesture being performed and the comparing compares the determined type of touch gesture to predetermined known touch gesture types (see fig. 6, steps 507 and 509 wherein a type of touch gesture is determined accordingly).

	Regarding claim 9, Zhang teaches that the steps are performed by an interaction analyser, wherein if it is determined that the performed human interaction corresponds to a predetermined known interaction, the interaction analyser informs a user interface, UI, controller to control the at least one display panel according to the predetermined instructions associated with the predetermined known interaction (¶ 57, and fig. 5, element 130 is such an analyzer which controls the UI as shown in figs. 2-4 as such).
	Zhang does not specifically teach that if it is determined that the performed human interaction does not correspond to a predetermined known interaction the interaction analyser sends the information to the determined one or more client devices.
	McCoy, however, similarly teaches controlling the interactions of a user received remotely. Furthermore, McCoy teaches in ¶ 52-53 and 88-89 that an unknown interaction or gesture may be sent to a remote client wherein the interaction may be either identified based on which the remote client will transmit information to the display device regarding the identified gesture, or the gesture will be identified as unknown and an error message will be provided to the user on the display panel.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Zhang and McCoy. Zhang teaches a remote display device which enables one or more users to remotely interact with one or more remote devices and McCoy further teaches the details regarding identifying unknown interactions or gestures. As such, one would have been motivated to make such a combination in order to properly identify such unknown gestures and further process such unknown interactions at the remote devices in order to determine their validity as inputs, thereby providing the users with more accurate means of interacting with such remote devices.

claim 10, Zhang teaches receiving the at least one image from one or more client devices; and displaying the image initially on a predetermined area of the at least one display panel (see fig. 2, ¶ 55-57). 

	Regarding claim 11, Zhang teaches that at least one image is received from a plurality of client devices, the images from each of the plurality of client devices being displayed initially on predetermined areas of the at least one display panel (see fig. 2, ¶ 55-57).

	Regarding claim 12, Zhang teaches that the predetermined areas of the at least one display panel are predetermined according to the client device from which the image is received (fig. 2, note that based on which client device 200 or 300 is sending the image information, the predetermined areas 21 and 22 are provided on the display panel 100), or according to an order in which the images are received, or according to content type in the images that are received.

	Regarding claim 13, Zhang teaches that receiving the at least one image and displaying the image are performed by a user interface, UI, controller (figs. 2-4 illustrate such a UI provided by controller 130, see ¶ 50).

	Regarding claim 14, Zhang teaches an apparatus (fig. 2, element 10) for controlling display of at least one image from one or more client devices on at least one remote display panel, the apparatus configured to perform the method of claim 1.
claim 15, Zhang teaches the apparatus of claim 14, further configured to perform the method of claim 10 (see fig. 2, ¶ 55-57).

	Regarding claim 16, Zhang teaches a system comprising: an interaction analyser (see system of fig. 5) comprising the apparatus of claim 14; a user interface, UI, controller coupled to the apparatus (element 130 is such a controller); at least one display panel coupled to the UI controller (element 100); and one or more client devices coupled to the UI controller (elements 200 and 300, ¶ 55).

	Regarding claim 17, Zhang teaches that the UI controller is incorporated into the interaction analyser (element 130 performs both tasks).

	Regarding claim 18, Zhang teaches a system comprising: a non-transitory memory storing instructions (¶ 46); and one or more hardware processors coupled to the non-transitory memory and configured to execute the instructions from the non-transitory memory to cause the system to perform operations comprising (¶ 46): the operations as cited in claim 1 (see rejection of claim 1 above).

	Claim 19 is rejected similarly to claim 2 as provided above, since similar limitations have been recited.

Claim 20 is rejected similarly to claim 9 as provided above, since similar limitations have been recited.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of McCoy, as applied above, and further in view of Birnbaum et al., US 2013/0300683 A1, hereinafter “Birnbaum”.
	Zang and McCoy do not teach that the human interaction comprises a gesture performed by the user in three dimensions 3D using one or more of Virtual Reality gloves, or a 3D air pointer device.
	Birnbaum teaches such a limitation in figs. 9A-9C and ¶ 56.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Zhang and McCoy as applied above, further with the teachings of Birnbaum. All references teach systems which enable one or more users to interact with display devices and Birnbaum further teaches such interactions “can be derived from any two-dimensional or three-dimensional gesture using information such as the position, direction and velocity of a gesture from a two-dimensional on-screen display such as on a mobile phone or tablet computer, or a three-dimensional gesture detection system such as a video motion capture system or an electronic glove worn by the user, or by any other 2D or 3D gesture input means.” As such, one would have been motivated to make such a combination in order to enable the one or more users of a system such as Zhang’s to provide 3D inputs as an alternative means to providing gestures, thereby providing such users with more means of providing inputs.

Claims 7-8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of McCoy, as applied above, and further in view of Bangor et al., US 2008/0181140 A1, hereinafter “Bangor”.
	Regarding claim 7, Zhang and McCoy do not teach that the human interaction comprises a voice statement, which is received by a microphone.
	Bangor, however, teaches receiving such a human interaction in the form of a voice statement in ¶ 64. Note that per ¶ 57, the system includes a microphone to receive such a voice input. Furthermore, electronic systems inherently use a microphone to receive voice inputs.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Zhang and McCoy as applied above, further with the teachings of Bangor. Bangor teaches that a user may use such a voice input as an alternative means to provide an input using a soft key (see ¶ 64) such as that of Zhang. One would have been motivated to make such a combination, in order to enable a user to provide voice inputs for interacting with the system, thereby providing a user with further means of interacting with the system.

	Regarding claim 8, Zhang and McCoy do not teach determining whether the voice statement is provided in a voice corresponding to the voice of an authorized user and, if so, determining whether the voice command corresponds to one of one or more predetermined voice commands.

	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Zhang and McCoy as applied above, further with the teachings of Bangor. Bangor teaches that a user may use such a voice input as an alternative means to provide an input using a soft key (see ¶ 64) such as that of Zhang. One would have been motivated to make such a combination, in order to enable a user to provide voice inputs for interacting with the system, thereby providing a user with further means of interacting with the system.

Response to Arguments
Arguments filed on 11/05/2020 have been fully considered and are not found to be persuasive. Two points have been argued by the applicant.
The applicant has provided arguments that Zhang does not teach “receiving, at a touch intermediator machine (TIM) placed between the at least one remote display and the one or more client devices, information regarding a location at which at least one image from one or more client devices is displayed on at least one remote display panel”. The Office respectfully disagrees. After further considering the Zhang reference, it is clear that elements 120 and 130 of Zhang constitute such a touch intermediator machine. As provided in ¶ 50-53 and more specifically ¶ 50, the communication module 120 receives and sends information, such as touch data, between the client devices and the remote device. The controller 130, further interprets such data and as disclosed,  ¶ 57 further discloses such relationship. As such Zhang is found to teach this limitation. 
As to the second point of argument the Office has provided that Zhang teaches determining one or more areas within the at least one display panel where the performed human interaction is located; identifying a client device from the one or more client devices based on the determined one or more devices; and sending the information regarding the performed human interaction to the determined one or more client devices, is in response to determining that the performed human interaction corresponds to a predetermined known interaction. Note that since such limitations are taught by Zhang, McCoy is not relied upon for such limitations. While these actions are performed in the instant application based on determining that the performed human interaction does not correspond to a predetermined known interaction, McCoy is presented as evidence that a form of indication may be provided in order to inform the system when a performed human interaction does not correspond to a predetermined known interaction. In McCoy the “processor 202 may transmit an error message to a device that has transmitted the unknown gesture to the processor 202.” In other words, McCoy teaches determining one or more client devices from which the determined one or more images are received; and sending the information (error message) regarding the performed human interaction to the determined one or more client devices when it is determined that the performed human interaction does not correspond to a predetermined known interaction. Note that per teachings of Zhang it is known to determine one or more images displayed on the at least one display panel associated with the performed human interaction; determine one or more client devices from which any input is received. As such, by combining the teachings of Zhang and McCoy when an unknown input is provided the routine of Zhang is performed, and since an unknown input is an input nevertheless, the information regarding the performed unknown interaction is sent to the client device as an error message in order to inform the user and the client device of the unknown interaction. As such, an obvious combination of Zhang and McCoy teaches the limitations of the independent claims and the arguments are not found persuasive. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903.  The examiner can normally be reached on weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEPEHR AZARI/Primary Examiner, Art Unit 2621